Citation Nr: 0522204	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  01-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied service connection for 
post traumatic stress disorder (PTSD).



FINDINGS OF FACT

1.  The veteran was in combat.

2.  Th veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for PTSD.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from January 2005, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in March 2000.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  A VCAA notice was not 
provided to the appellant before the RO decision regarding 
his claim for benefits.  However, the original RO decision on 
the issue on appeal was entered before the enactment of VCAA.  
Obviously, VA could not have informed the appellant of a law 
that did not yet exist.  Moreover, in Mayfield the Court 
noted that an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

In Mayfield the Court also, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case a letter dated January 2001 
specifically requested the appellant to "[s]ubmit any 
additional evidence or arguments you believe is relevant to 
your claim."  Therefore, the Board finds that the letter as 
a whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains VA service medical records and 
prison medical records.  The veteran was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.

Factual background

The veteran's service medical records are negative for 
complaints or diagnosis of a psychiatric disorder.  

The veteran's service personnel records reflect that he 
served in the Republic of Vietnam with "F" Troop, 2nd 
Squadron, 11th Armored Cavalry Regiment, USARPAC, from at 
least August 1969 to July 1970.  He received the Vietnam 
Service Medal and the Bronze Star with "V" device Medal.

Of record are two letters from doctors who examined the 
veteran to determine his competency to stand trial and the 
viability of a psychiatric defense.  The first, a June 1993 
letter from Dr. D.T. Apostle, states that the veteran 
suffered from PTSD as a result of having been involved in a 
highly stressful combat situation as well as having symptoms 
of intrusive thoughts as well as psychological numbing and 
psychological symptoms.  An August 1993 letter from Dr. R.L. 
Drury, states that the veteran does not suffer from any major 
mental disorder, but that he may have some degree of the so-
called Vietnam War stress syndrome which is a form of PTSD 
with flashbacks, numbing of his feelings and poorly 
controlled rage and anger under stress.

A medical record dated in March 1994 shows a diagnosis of 
PTSD with depressive features under AXIS I.

Medical records of January 1999 note that the veteran had a 
history of symptoms of PTSD.  The report noted that the 
veteran denied a suicide history.  His mentations were clear, 
organized and coherent.  There were no delusional references.  
Mood and affect were bright and expressive.  The social 
worker noted that the veteran did not have symptoms of a 
major mental illness.  A March 1999 medical reported noted a 
diagnosis of generalized anxiety by history.

The veteran underwent a VA psychiatric examination in 
December 1999.  He described an incident during Vietnam where 
he was going to throw a grenade in a crater and his captain 
told him no and four men, including his sergeant, went to 
check the crater and got ambushed.  He reacted by shooting at 
the Vietcong and blacking out because he was so angry and 
found himself not being able to stop shooting.  He reported 
that afterwards he became upset with authority figures as he 
thought his captain's decision was wrong.  He reported having 
some distressing dreams at times, sometimes for months and 
sometimes being bothered frequently for a week and then not 
for a long time.  He reported getting agitated if he feels a 
movie or presentation on television does not depict Vietnam 
accurately.  He denied any particular avoidance or numbing 
stimuli.  Three times a month he has some images of dejavue 
nature for a few seconds.  He noted some exaggerated startle 
after his return from Vietnam, but none in particular now.  
He noted some symptoms of hypervigilance and sleep 
difficulties.  However, the examiner noted that it was 
difficult to separate these incidents from the natural state 
of affairs in prison where the veteran currently was.  He 
reported that he slept four to five hours at night, however, 
he had no particular worries or fears.  He denied any 
traumatic changes in appetite or weight.  He denied ever 
taking any psychiatric medications.  He noted feeling tense 
sometimes once or twice a day with some worries and 
ruminations, but noted that he feels relaxed most of the 
time.

The examiner noted that the veteran had been diagnosed with 
general anxiety and adult antisocial behavior in the past.  
He appeared to present a long history of some personality and 
character difficulties.  He had difficulty in childhood with 
abusive circumstances and also reported a traumatic sexual 
assault when he was younger.  He reported symptoms of 
anxiety.  However, he did not appear to qualify for the 
diagnosis of PTSD at the time, although he did report some 
symptoms.  The Axis I diagnosis was general anxiety, alcohol 
abuse in remission, LSD abuse in remission, methamphetamine 
abuse in remission, and rule out cannabis abuse in remission.

A May 2000 mental health progress report noted that the 
veteran sought help to determine if he suffered from PTSD.  
He reported, without being prompted, that he had occasional 
flashbacks of Vietnam, that he woke up easily and sometimes 
is awake all night, and that he gets angry.

A mental health progress report of January 2003 noted that 
the veteran had a history of PTSD but was currently not 
suffering from any PTSD or depressive symptoms.

A mental health progress report of May 2004 noted that the 
veteran wanted to be evaluated for PTSD.  Objectively it was 
reported that his mood was euthymic, his affect appropriate, 
and speech was clear.  He reported having problems sleeping 
at night, that he wakes up thinking of Vietnam, and that he 
has some triggers that make him think of Vietnam.  It was 
noted that the veteran appeared asymptomatic.  The report 
noted that the veteran had monetary gain should he be 
diagnosed with PTSD and that diagnosis was deferred, and a 
suggestion was made that he should seek an independent 
psychologist.

Service Connection

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the DSM IV; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.

Analysis

In this case, the record establishes conflicting evidence of 
diagnosis of PTSD and a medical nexus opinion linking such to 
the veteran's combat experience during his service in Vietnam 
versus opinions that he does not have PTSD. 38 C.F.R. § 
3.304(f).  The RO has conceded and the Board accepts that, 
considering that the veteran was awarded the Bronze Star with 
"V" device and his description of his experiences while in 
Vietnam, the veteran was exposed to traumatic events in 
service.  The question remains whether the veteran currently 
has PTSD.

The record contains several medical reports and letters that 
note a diagnosis of PTSD.  However, the Board notes that none 
of these reports or letters are thorough enough to be 
accorded significant probative value.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

Of record is a letter from Dr. Apostle that states the 
veteran suffered from PTSD.  However, he did not provide an 
in-depth reasoning for his diagnosis nor the elements for 
each criterion to establish PTSD that the veteran had.  
Instead, he accepted that the veteran was exposed to a highly 
stressful combat situation in Vietnam and that he had 
intrusive thoughts.  He further noted that he exhibited 
psychological numbing and psychological symptoms.  In the 
August 1993 letter from Dr. Drury, he stated that the veteran 
may have a form of PTSD.  A March 1994 medical report notes 
an Axis I diagnosis of PTSD with depressive features, but 
does not provide the basis for the diagnosis nor a nexus to 
service.  Finally, January 1999 and January 2003 mental 
health progress reports note a history of PTSD symptoms.  
However, no full evaluation was included in the reports.  In 
fact, the January 2003 report noted that the veteran was 
currently asymptomatic.

In contrast is the December 1999 VA mental health examination 
which noted a negative diagnosis for PTSD.  The examiner 
rendered a diagnosis after interviewing the veteran and 
reviewing the claim file and the prison file.  The examiner 
noted the veteran's background information, medical history, 
psychosocial history, military history, psychiatric history, 
the veteran's mental status and current symptoms.  The 
examiner noted that, although the veteran exhibited some 
symptoms of PTSD, he did not qualify for a diagnosis of PTSD.  
The VA report is also consistent with the January 2003 and 
January 1999 reports.

The Board places greater weight on the medical evidence 
showing no diagnosis of PTSD than on the medical evidence 
showing a diagnosis of PTSD because the medical evidence 
showing no diagnosis is based on a more thorough examination.  
Ultimately the Board has the obligation to assess the weight 
of the evidence.  There is a clear conflict in the record.  
This Veterans Law Judge has reviewed and considered each 
piece of evidence and concludes that the medical evidence 
from the VA examiner showing no current diagnosis of PTSD is 
more probative than the evidence showing diagnoses of PTSD.  
The evidence showing diagnoses of PTSD does not provide a 
thorough basis for the diagnosis and in fact one of the 
evaluations qualifies the diagnosis as a possibility of PTSD 
as evidence by the use of the term "may."  The opinions are 
lacking in detail and are far less persuasive than the 
opinion from VA examiner.  Furthermore, the most recent 
medical evidence documents the veteran as asymptomatic for 
PTSD.  Cumulatively, the evidence establishes that the 
veteran currently does not have PTSD.

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  The law 
requires the existence of disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the evidence shows that the veteran does not 
currently have PTSD, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


